DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated September 2, 2022.
2. 	Claims 1-20 are currently pending and have been examined.
3.	Claims 1, 3, 8, 10 and 15-16 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments filed 09/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has recited in part in Claim 1: 

“determine filtered matching insurance leads by removing at least one matching insurance lead from the one or more matching insurance leads, wherein the removed at least one matching insurance lead is disqualified based on identification information associated with the removed at least one matching insurance lead”

“send the filtered matching insurance leads to the computing device associated with the insurance agent as provided insurance leads data”

“receive feedback, from the computing device associated with the insurance agent, associated with an outcome corresponding to the provided insurance leads data”

“determine, based on the feedback from the computing device associated with the insurance agent, a second quality of an insurance lead that was sent to the computing device associated with the insurance agent;

Applicant, by the current amendments are attempting to stretch the specification beyond its boundaries.  As currently recited, the Applicant is attempting to claim the filtering process in a way that is different than the process described in the specification.
Applicant’s specification notes the following:
“In accordance with additional aspects of the disclosure, various devices and systems may be used to implement a method for providing qualified insurance leads to an insurance agent. The method may include receiving, at an insurance lead marketplace computing device, one or more insurance leads from an insurance lead source and verifying, by the insurance lead marketplace computing device, the one or more insurance leads and assigning each of the one or more insurance leads to a quality tier using insurance lead qualification rules stored in a data repository. The method may be used for receiving, via a user interface, a request for insurance leads from an insurance agent, the request including a quality tier and/or one more desired lead characteristics and determining, by the insurance lead marketplace computing device, whether any of the verified insurance leads match the requested quality tier and/or desired lead characteristics. Responsive to the determining, the method may be used for providing the matched insurance leads to the insurance agent via the user interface and adjusting, by the insurance lead marketplace computing device, the insurance lead qualifying rules using feedback received from the insurance agent associated with an outcome of the provided insurance leads.” (See Applicant Specification para 7)

“In some cases, the insurance lead marketplace computer device may include a filter 216. The filter 216 may be used to filter one or more insurance leads before sending the leads to the agent. In some cases, the filter may be used to qualify the insurance leads. For example, the filter 216 may be configured to remove an insurance lead that (1) includes a name and that does not match an associated addresses (2) includes a known false name, (3) includes a known false address, and/or (4) is a duplicate of another insurance lead. In some cases, the removed leads may be returned to a particular insurance lead supplier 240. The removed leads and/or returned leads may be used when providing a rating of the particular insurance lead supplier 240, such as by using a count of insurance leads returned to that particular lead source.
In an example, the insurance lead marketplace system 200 may include a data repository 214 and an insurance lead marketplace computer device 212. The data repository 214 may include at least one non-transitory memory device, the data repository for storing one or more available insurance leads received from an insurance lead source 240. The insurance lead marketplace computer device 214 may be communicatively coupled to the data repository 214. The insurance lead marketplace computer device 212 may include a processor (e.g., the processor 103) configured to categorize the one or more insurance leads into quality tiers based on characteristics associated with the insurance leads. The insurance lead marketplace system 200 may include a user interface 218 that may be communicatively coupled to the data repository 214 and/or the insurance lead marketplace computer device 212. The user interface 218 may be located locally to the data repository 214 and/or the insurance lead marketplace computer device 212. In some cases, the user interface 218 may be located local to the insurance agent and/or agency 230. For example, the insurance agent and/or agency 230 may access the insurance lead marketplace via a network connection (e.g., the Internet, a LAN, a WAN, etc.) The user interface 218 may be configured to display one or more sensors to facilitate a request from an insurance agent for one or more insurance leads based on one or more desired characteristics of the insurance leads. In some cases, the insurance lead marketplace computer 212 may provide real-time verification of the insurance leads by determining a number of the available insurance leads that match characteristics specified in a request for insurance leads received via the user interface screen.” (See Applicant Specification paras 36-37 – emphasis added)

The filtering process, as disclosed by the specification, is occurring at the insurance lead marketplace computer device before the matching process.  This is being filtered prior to qualifying the leads and prior to the user selecting characteristics that can be matched.  While Applicant is attempting to recite that the filtering step is occurring after matching as an additional step taking into account the user (agent) selected lead characteristics, this is not borne out by the specification. 
	As such, the subsequent steps that are predicated on this layered approach are also not properly supported by the specification.  Further, Examiner also takes issue with the recitation of “provided insurance leads data” as if this is a separate category of data.  The specification discusses providing insurance leads which is a retrieval of leads step, not a generation of a new category of data. 
This is not borne out by the specification.
This data has been created elsewhere and stored in the insurance lead marketplace data repository.  When the interaction occurs between an insurance agent seeking leads by using the insurance lead marketplace service, the data that is being provided is not being generated, rather it is retrieved using limiters provided by the insurance agent who is seeking leads.
Claims 8 and 15 recites substantially similar concepts that are similarly rejected. These issues further impact the dependent claims that are using these concepts.

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 discloses a device claim that recites stored instructions to execute an insurance lead marketplace service; receive from an insurance agent, an insurance lead marketplace service request wherein the insurance lead marketplace service request comprises one or more user-selected insurance lead characteristics that are selected by the insurance agent; receive data for one or more insurance leads from the one or more insurance lead sources; storing the data for the one or more insurance leads; determine, based on the stored data for the one or more insurance leads one or more characteristics of the one or more insurance leads; determine a first quality associated with at least one of the one or more insurance leads, wherein the first quality is at least dependent on an age of the at least one of the one or more insurance leads and an integration capability of the one or more insurance lead sources to one or more customer relationship managers; classify, based on the first quality, the one or more insurance leads into tiers; 
determining one or more matching insurance leads, based on the stored data for the one or more insurance leads, that corresponds to one or more matches with the one or more user-selected insurance lead characteristics included in the insurance lead marketplace service access request; determine filtered matching insurance leads by removing at least one matching insurance lead from the one or more matching insurance leads, wherein the removed at least one matching insurance lead is disqualified based on identification information associated with the removed at least one matching insurance lead; send the filtered matching insurance leads to the insurance agent as provided insurance leads data; receive feedback, from the insurance agent, associated with an outcome corresponding to the provided insurance leads data; determine based on the feedback from the insurance agent, a second quality of an insurance lead that was sent to the insurance agent; revise, based on the second quality, at least one of the one or more rules, wherein the revised at least one of the one or more rules is configured to be applied in categorizing additional insurance leads; and send an additional insurance lead, based on the revised at least one of the one or more rules, associated with the insurance agent. 
Independent Claim 8 discloses a method reciting executing an insurance lead marketplace service; receiving an insurance lead marketplace service access request, wherein the insurance lead marketplace service access request comprises one or more user-selected insurance lead characteristics that are selected by the insurance agent; receiving data for one or more insurance leads from one or more insurance lead sources; storing the data for the one or more insurance leads as stored data; 
determining using the stored data, a first quality associated with at least one of the one or more insurance leads, wherein the first quality is at least dependent on an age of a corresponding one of the one or more insurance leads and an integration capability of the one or more insurance lead sources to a plurality of customer relationship managers; classifying the one or more insurance leads into one or more groups based on the first quality of at least one of the one or more insurance leads; determining, based on the stored data, one or more matching insurance leads, among the one or more insurance leads, that match with the one or more user-selected insurance lead characteristics included in the insurance lead marketplace service access request; determining filtered matching insurance leads by removing at least one matching insurance lead from the one or more matching insurance leads, wherein the removed at least one matching insurance lead is disqualified based on identification information associated with the removed at least one matching insurance lead; sending the filtered matching insurance leads to the insurance agent as provided insurance leads data; receiving feedback from the insurance agent, associated with an outcome corresponding to the provided insurance leads data; determining, based on the feedback from the insurance agent, an actual quality of an insurance lead that was sent to the insurance agent; determining, based on the actual quality, one or more revised rules configured to be applied in categorizing additional insurance leads; and sending an additional insurance lead, based on the one or more revised rules to the insurance agent.
Independent Claim 15 discloses a CRM claim that recites instructions to: execute an insurance lead marketplace service configured to receive an insurance lead marketplace service access request wherein the insurance lead marketplace service access request comprises one or more user-selected insurance lead characteristics that are selected by an insurance agent associated with the insurance lead marketplace service access request; receive data for one or more insurance leads from one or more insurance lead sources; store the data for the one or more insurance leads as stored data; determine, based on the stored data for the one or more insurance leads one or more characteristics of the one or more insurance leads; determine a first quality associated with at least one of the one or more insurance leads, wherein the first quality is at least dependent on an age of a corresponding one of the one or more insurance leads and an integration quality of the one or more insurance lead sources to a plurality of customer relationship managers; determine, based on stored data, one or more matching insurance leads among the one or more insurance leads, that match with the one or more user-selected insurance lead characteristics included in the insurance lead marketplace service access request; 
determine filtered matching insurance leads by removing at least one matching insurance lead from the one or more matching insurance leads, wherein the removed at least one matching insurance lead is determined based on identification information associated with the removed at least one matching insurance lead; send the filtered matching insurance leads to the insurance agent as provided insurance leads data; receive feedback, from the insurance agent, associated with the outcome corresponding to the provided insurance leads data; determine, based on the feedback from the insurance agent, an actual quality of an insurance lead that was sent to the insurance agent and determine, based on the actual quality, one or more revised rules configured to be applied in categorizing additional insurance leads; and send an additional insurance lead based on the one or more revised rules, to the insurance agent.
The series of steps recited above describes commercial or legal interactions and/or managing personal behavior or relationships between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a device, method and computer readable medium claim
executing an insurance lead marketplace service via a series of steps as fully recited above.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps describe commercial or legal interactions and/or managing personal behavior or relationships between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites an insurance lead marketplace computing device, a non-transitory memory device that stores instructions, a processor, file-based integration of a security layer, a computing device associated with an insurance agent, a first communication security protocol of the security layer, a second communication security protocol of the security layer, one or more insurance lead source computing devices, a data repository and a plurality of customer relationship management platforms.
  Claim 8 recites an insurance lead marketplace computing device, file-based integration of a security layer, a computing device associated with an insurance agent, a first communication security protocol of the security layer, a second communication security protocol of the security layer, one or more insurance lead source computing devices, a data repository and a plurality of customer relationship management platforms
Claim 15 recites a non-transitory computer readable medium storing instructions, a network computing device, a security layer, a first communication security protocol of the security layer, a second communication security protocol of the security layer, one or more insurance lead source computing devices, a data repository, a plurality of customer relationship management platforms and a computing device associated with an insurance agent.
The recited insurance lead marketplace computing device, non-transitory memory device, a computing device associated with an insurance agent, network computing device, one or more insurance lead source computing devices, a data repository, a plurality of customer relationship management platforms, non-transitory computer readable medium and processor are applying generic computer components to the recited abstract limitations.  The recited instructions, file-based integration of a security layer, first communication security protocol of the security layer, second communication security protocol of the security layer, and security layer all appear to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite an insurance lead marketplace computing device, a non-transitory memory device, a processor, one or more insurance lead source computing devices, a data repository, a plurality of customer relationship management platforms, a non-transitory computer readable medium storing instructions, network computing device, file-based integration of a security layer, first communication security protocol of the security layer, second communication security protocol of the security layer, and security layer are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; arranging a hierarchy of groups and sorting information; storing and retrieving information and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“As will be appreciated by one of skill in the art upon reading the following disclosure, various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space).” (See Applicant Specification paragraph 16)
“FIG. 1 illustrates a block diagram of a computing device (or system) 101 (e.g., an insurance lead marketplace computing device) in a computer system 100 (e.g., an insurance lead marketplace system) that may be used according to one or more illustrative embodiments of the disclosure. The computing device 101 may have a processor 103 for controlling overall operation of the computing device 101 and its associated components, including one or more memory units (e.g., RAM 105, ROM 107), an input/output module 109, and a memory 115. The computing device 101, along with one or more additional devices (e.g., terminals 141 and 151, security and integration hardware 160) may correspond to any of multiple systems or devices, such as an insurance lead marketplace system and/or an insurance lead marketplace system configured as described herein for receiving and/or qualifying one or more insurance leads obtained from a lead supplier, categorizing the insurance leads into one or more quality tiers and/or categories (e.g., a life insurance lead, a homeowner insurance lead, an automobile insurance lead, a boat insurance lead, and the like), providing the one or more insurance leads to an insurance agent and/or an insurance agency and/or adjusting one or more rules for qualifying the insurance leads and/or the insurance lead suppliers using information about the insurance leads provided to the agent and/or agency.” (See Applicant Specification paragraph 17)
“The Input/Output system (I/O) 109 may include one or more user interfaces, such as a microphone, keypad, touch screen, and/or stylus through which a user of the computing device 101 may provide input, and may also include one or more of a speaker for providing audio output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory 115 and/or storage to provide instructions to processor 103 for enabling device 101 to perform various actions. For example, memory 115 may store software used by the device 101, such as an operating system 117, application programs 119, and an associated internal database 121. The various hardware memory units in memory 115 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. The memory 115 also may include one or more physical persistent memory devices and/or one or more non-persistent memory devices. The memory 115 may include, but is not limited to, random access memory (RAM) 105, read only memory (ROM) 107, electronically erasable programmable read only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store the desired information and that can be accessed by processor 103.” (See Applicant Specification paragraph 18)
“The processor 103 may include a single central processing unit (CPU), which may be a single-core or multi-core processor (e.g., dual-core, quad-core, etc.), or may include multiple CPUs. In some cases, the processor 103 may have various bit sizes (e.g., 16-bit, 32-bit, 64-bit, 96-bit, 128-bit, etc.) and various processor speeds (ranging from 100MHz to 5Ghz or faster). The processor 103 and its associated components may allow the system 101 to execute a series of computer-readable instructions, for example, to receive one or more insurance leads from an insurance lead source, verify the one or more insurance leads and assigning each of the one or more insurance leads to a quality tier using insurance lead qualification rules stored in a data repository, receive a request for insurance leads from an insurance agent, the request including a quality tier and/or one or more desired lead characteristics, determine whether any of the verified insurance leads match the requested quality tier and/or desired lead characteristics, provide the matched insurance leads to the insurance agent via the user interface, adjust the insurance lead qualifying rules using feedback received from the insurance agent associated with an outcome of the provided insurance leads. In some cases, the instructions may be configured to cause the processor 103 to determine a price associated with each of the one or more insurance leads, the price corresponding to the quality tier of each insurance lead, wherein the price may depend on one or more characteristics of each insurance lead.” (See Applicant Specification paragraph 19)
“The insurance lead marketplace computing device (e.g., a customer terminal, an insurance provider computer hardware memory and processor system, an insurance clearinghouse computer memory and processor device, etc.) may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals 141 and 151. The terminals 141 and 151 may be personal computers, servers (e.g., web servers, database servers), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the computing device 101. In some cases, the terminals 141, 151 may be located at one or more different geographic locations, including, but not limited to, at a site associated with an insurance agent and/or agency, a site associated with an insurance provider, and/or a site associated with a lead supplier. The network connections depicted in FIG. 1 include a local area network (LAN) 125 and a wide area network (WAN) 129, and a wireless telecommunications network 133, but may also include other networks. When used in a LAN networking environment, the computing device 101 may be connected to the LAN 125 through a network interface or adapter 123. When used in a WAN networking environment, the device 101 may include a modem 127 or other means for establishing communications over the WAN 129, such as network 131 (e.g., the Internet, a cellular network, and the like). When used in a wireless telecommunications network 133, the device 101 may include one or more transceivers, digital signal processors, and additional circuitry and software for communicating with wireless computing devices 141 (e.g., mobile phones, portable customer computing devices) via one or more network devices 135 (e.g., base transceiver stations) in the wireless network 133.” (See Applicant Specification paragraph 20)
“In some cases, the data transferred to and from the insurance lead market computing device 101 in the insurance lead marketplace may include secure and sensitive data, such as insurance customer and policy data. In some cases, the insurance lead marketplace may be accessed by invitation only, such that the insurance lead marketplace computing device 101 may be accessed by one or more insurance agents and/or agents via a secure connection. Therefore, it may be desirable to protect data transmission using secure network protocols and encryption, and also to protect the integrity of the data stored when on the insurance lead marketplace device 101 using the security and integration layer 160 to authenticate users and restrict access to unknown or unauthorized users. In various implementation, security and integration layer 160 may provide, for example, a file-based integration scheme or a service-based integration scheme. In field-based [sic] integration, data files may be transmitted to and from the insurance lead marketplace device 101 through the security and integration layer 160, using various network communication protocols. Secure data transmission protocols and/or encryption may be used in file transfers to protect the integrity of the insurance lead marketplace data, for example, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption.” (See Applicant Specification paragraph 22)
“The insurance lead marketplace computer device 210 may include a server 212 having at least one processor and a data repository 214. One or more insurance consumers 230 may request quotation for a desired insurance product (e.g., health insurance, life insurance, homeowners insurance, fire insurance, rental insurance, automobile insurance, etc.) using the Internet, responding to a direct marketing campaign, completing a survey, calling an insurance agent directly, and the like. The memory device may be used for storing insurance leads obtained from the insurance lead suppliers 240, one or more rules for qualifying and/or categorizing insurance leads based on at least one insurance characteristic, or both.” (See Applicant Specification paragraph 33)
“The processor may be included in one or more servers 212 and, among other things, may be capable of providing insurance leads to a requesting agent and/or agency 250. The server 214 may be configured to receive one or more insurance leads from one or more insurance lead suppliers 240, analyze the received insurance leads to determine one or more characteristics of the received insurance leads, determine a quality associated with each insurance lead, wherein the quality of a particular insurance lead is at least dependent on the age of that insurance lead, classify the insurance leads into tiers based on the quality of each insurance lead using one or more lead attributes, categorize the insurance leads within each tier using rules and the determined characteristics, provide an interface to the requesting insurance agent 250, wherein the insurance agent 250 may select one or more lead characteristics to specify a desired insurance lead category and/or a desired lead tier and provide one or more leads that match the desired insurance lead category and/or the lead tier to the requesting insurance agent 250 based on the desired insurance lead category and/or desired lead tier. In some cases, the processor may be configured to determine information associated with an actual quality of each insurance lead based at least in part upon feedback received from the agent and revise the rules for qualifying and/or categorizing the insurance leads using the actual quality of one or more insurance leads provided to an agent.” (See Applicant Specification paragraph 34)
“In some cases, the insurance lead marketplace computing device 210 may store in the data repository 214, one or more rules and/or attributes for qualifying the insurance lead sources 240. Thee server 212 may be configured to qualify a particular insurance lead source using the rules for qualifying the insurance lead sources based at least in part upon the actual quality of the insurance leads provided by the particular lead source and/or one or more attributes stored in the data repository 214. For example, the server 212 of the insurance lead marketplace computer device 210 may be configured to classify the insurance leads received from the insurance lead suppliers 240 into two or more tiers.” (See Applicant Specification paragraph 35)
“In an example, the insurance lead marketplace system 200 may include a data repository 214 and an insurance lead marketplace computer device 212. The data repository 214 may include at least one non-transitory memory device, the data repository for storing one or more available insurance leads received from an insurance lead source 240. The insurance lead marketplace computer device 214 may be communicatively coupled to the data repository 214. The insurance lead marketplace computer device 212 may include a processor (e.g., the processor 103) configured to categorize the one or more insurance leads into quality tiers based on characteristics associated with the insurance leads. The insurance lead marketplace system 200 may include a user interface 218 that may be communicatively coupled to the data repository 214 and/or the insurance lead marketplace computer device 212. The user interface 218 may be located locally to the data repository 214 and/or the insurance lead marketplace computer device 212. In some cases, the user interface 218 may be located local to the insurance agent and/or agency 230. For example, the insurance agent and/or agency 230 may access the insurance lead marketplace via a network connection (e.g., the Internet, a LAN, a WAN, etc.). The user interface 218 may be configured to display one or more screens to facilitate a request from an insurance agent for one or more insurance leads based on one or more desired characteristics of the insurance leads. In some cases, the insurance lead marketplace computer device 212 may provide real-time verification of the insurance leads by determining a number of the available insurance leads that match characteristics specified in a request for insurance leads received via the user interface screen.” (See Applicant Specification paragraph 37)
	Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-7, 9-14 and 16-20 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  
Dependent Claims 2 and 9 recite substantially similar limitations further limiting the security layer noting that it comprises dedicated hardware at a different physical location as the insurance lead marketplace computing device. Dependent Claims 6, 13 and 20 all recite substantially similar limitations regarding transmitting a notification to a particular lead source of the removed at least one matching insurance lead.  Dependent Claims 7 and 14 both recite substantially similar limitations dependent on Claims 6 and 13 as to providing a rating of the particular lead source using a count of the removed at least one matching insurance lead.  In each case the limitations are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   The notification and rating as recited is transmitting data over a network, sorting information, performing calculations, electronically scanning and extracting data and creating an output – all of which have been recognized by the courts as well-understood, routine and conventional functions.  The hardware devices of the security layer are also recited at a high level of generality (as performing generic computer functions).
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Prior Art of Record Not Currently Relied Upon
Birr (US PG Pub. 2011/0264479) (“Birr”) – discloses her invention as to a system and method of managing leads by filtering, distributing and routing leads to a representative using business intelligence
Kapadia et al. (US PG Pub. 2004/0143476) (“Kapadia”) – discloses his invention as to systems and methods for processing sales leads using the internet by inputting sales leads, having sales lead information loaded into a sales lead system, identifying an assigned sales lead agent to work on the lead; transmitting the lead information a web based lead system; accessing the lead information and presenting lead information.
Millefiorini et al. (US PG Pub. 2013/0246914) (“Millefiorini”) - discloses his invention as to document management systems and methods.  Millefiorini discloses an exemplary document management system comprising a host computer in communication with a network node which may be a server device and host computer (which may be a client device).  Executable document management application (“ADM”), supporting one or more integration protocols for integrating with various systems and devices is provided to the host computer.  A user, customer, relationship management system (“CRM”) may be provided at a host computer to facilitate execution of ADM directly by a user on a host computer.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered and they are persuasive in part as fully disclosed below.

As to the Claim Objections:
Examiner thanks Applicant for the changes made to correct the objection, which has been withdrawn. (See Applicant’s Argument dated 09/02/2022, page 11)

Regarding the 112(a) Rejections of Record:
	Examiner has carefully reviewed Applicant’s amendments and arguments as to the 112(a) rejections. (Id. at pages 11-13) There are some amendments that do have proper support and have obviated previous rejections, however, there are some issues with how the matching vs filtering process is occurring which has been further detailed in the rejection in chief, above.

Regarding the 101 Rejection of Record:
	The rejection has been updated to reflect the amendments made by Applicant as fully disclosed in the rejection in chief.
	Applicant asserts, regarding Step 2A, Prong One that the claims are not directed to any purported abstract ideas in view of the October 2019 SME Update and Enfish. (Id. at pages 13-14)  	
Applicant further argues that as a whole the claims are not directed to an abstract idea because they are not directed to analyzing user behavior to organize human activity or any other enumerated abstract idea. (Id.)
	First, Examiner asserts the abstract idea as to describing commercial or legal interactions and/or managing personal behavior or relationships between people, not just to a mental process or managing personal behavior or interactions between people. Secondly, as noted in the October 2019 SME Update, a claim that requires a computer may still recite a mental process. (See Oct. 2019 SME Update, page 8) Applicant then appears to argue that Examiner is considering the claims at a high level of abstraction and that as a whole, the claims are describing a specific way to solve a technological problem. (Id. at pages 15-16)  Examiner disagrees.  The disclosure indicates that the system is retrieving data by the characteristics specified by a user/agent.   The manner in which the claims are currently recited is broader than the disclosure and the filter appears to be a tool used by the insurance lead marketplace computer to ensure quality leads are on the marketplace rather than a tool used by an agent to further cull results based on their entered user preferences.  This argument is not persuasive.
	Applicant then argues that under Step 2A, Prong Two that the Office is misconstruing the claim language and is not considering the claim as a whole and that the claims recite meaningful limitations that integrate the purported abstract idea into a practical application. (Id. at page 16)   Examiner disagrees.
	While Applicant appears to argue that the Office has not considered how the limitations interact and impact each other and has not made a prima facie case of showing the claims do not integrate the purported abstract idea into a practical application, this is not the case.
The Office has carefully considered how the layers and the first and second communication protocols are being used in the claim.  The claims are using the recited computing devices and communication protocols of the security layer as tools to send and receive insurance sales lead data.  The claims are using these elements to transmit data to and from insurance agents and in some instances to the source of a sales lead.  The feedback provided from an insurance agent is further processed and integrated into the rules that are being carried out by generic computing devices. This is not integration into a practical application.
Applicant argues that Claim 1 recites a particular arrangement of hardware and software components that interact in a meaningful way to integrate any purported judicial exceptions into a practical application apparently alleging that somehow the Examiner is rejecting the claims under Step 2A, Prong Two because the Office is blanket rejecting claims software and business methods claims as not subject matter eligible.  This is incorrect.  The claims are ineligible because they do not integrate the abstract idea into a practical application.
  	Applicant further argues that the claims are not abstract, but that if they are, they recite significantly more than the abstract idea as a whole. (See Applicant’s Arguments dated 09/02/2022, pages 18-20)   Examiner disagrees.  
	Applicant further argues that the claims do not seek to preempt or tie up the purported abstract idea of “an insurance lead marketplace” such that others cannot practice it. (Id. at pages 18-19)
In regards to Applicant’s assertion that the claimed invention does not tie up a judicial exception or preempt all use of the abstract idea, the Examiner is of another opinion.  Preemption is not a standalone test for eligibility. Specifically, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility … Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152, 1159 (Fed. Cir. 2015).
Furthermore, limiting an abstract idea to a specific field of use or adding token post-solution activity does not make an abstract idea patentable. Diehr v. Diamond, 209 USPQ 1, 20-21 (U.S. 1981); Parker v. Flook, 198 USPQ 193, 197 (U.S. 1978) (“[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance”).
As such, assertions that claimed invention does not preempt use of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent-ineligible subject matter.  Similarly, assertions that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. 
It appears that Applicant is asserting that the claims and disclosure supporting a distributed architecture to achieve a technological solution to a technological problem.  Examiner is of another opinion. There does not appear to be the support for a specific architecture that is achieving a technological solution. This argument is not persuasive.
	The claims are not 101 subject matter patent eligible.

Regarding the 103 Rejection of Record:
There is currently no prior art being applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 28, 2022